Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See [0025], for example.  See MPEP § 608.02(g).
The text in Figs. 4-7 is small, pixelated and illegible.  The text should be enlarged.
In Fig. 8, C1, C2 and C4 should be changed to 24, 34 and 54, respectively.  See [0071].
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 should depend on claim 17 to provide proper antecedent basis for the fifth node.
In claim 22 line 3, "an output" should be --the output--.
In claim 22 line 4, "a power" should be --the power--.
In claim 22 line 6, "an input" should be --the input--.
In claim 22 line 6, "a power" should be --the power--.
In claim 22 line 8, "a control" should be --the control--.
In claim 22 line 11, "feedback" should be --the feedback--.
In claim 23, "a fifth node" is ambiguous depending on the dependence of claim 21.  For example, if claim 21 depends from claim 17, then "a fifth node" has already been defined.
Likewise, claim 24 is redundant if claim 21 depends from claim 18.
Likewise, claim 25 is redundant if claim 21 depends from claim 19.
Likewise, claim 26 is redundant if claim 21 depends from claim 20.
Much confusion would be avoided if claim 21 were rewritten in independent form.  Rewriting claim 21 in independent form would potentially resolve the objections to claims 22-26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlat et al. (10,833,637).
Fig. 1 shows a DC-DC converter, comprising: a power input circuit VBAT, a power output circuit L1/S10, a control circuit 32, and a first-phase charge pump conversion branch 14 and a second-phase charge pump conversion branch 26 that are connected in parallel to each other; wherein a first terminal 20 of the first-phase charge pump conversion branch and a first terminal 20 of the second-phase charge pump conversion branch are respectively connected to an output terminal of the power input circuit, a second terminal 22 of the first-phase charge pump conversion branch and a second terminal 22 of the second-phase charge pump conversion branch are respectively connected to an input terminal 22 of the power output circuit, the first-phase charge pump conversion branch and the second-phase charge pump conversion branch are respectively connected to the control circuit and are separately controlled (via 34) by the control circuit, and the control circuit generates control signals 34 of the first-phase charge pump conversion branch and the second- phase charge pump conversion branch based on feedback signals Vcc_FB output by the converter as recited in claim 14.
The first-phase charge pump conversion branch comprises a first capacitor C1, a first switch combination S3/S2, and a second switch combination S4/S1, wherein the first switch combination and the second switch combination are respectively connected to the first capacitor, and the first switch combination and the second switch combination are respectively connected to the control circuit and are separately controlled by the control circuit to implement switching between charging mode and discharging mode of the first capacitor; and the second-phase charge pump conversion branch comprises a second capacitor C2, a third switch combination S7/S6, and a fourth switch combination S5/S8, wherein the third switch combination and the fourth switch combination are respectively connected to the second capacitor, and the third switch combination and the fourth switch combination are respectively connected to the control circuit and are separately controlled by the control circuit to implement switching between charging mode and discharging mode of the second capacitor as recited in claim 15.
The first switch combination comprises a first switch S3 and a fourth switch S2, and the second switch combination comprises a second switch S4 and a third switch S1, wherein a first terminal of the first switch and a first terminal of the third switch are respectively connected to the output terminal of the power input circuit, a second terminal of the first switch and a first terminal of the second switch are respectively connected to a first node 18, a second terminal of the third switch and a first terminal of the fourth switch are respectively connected to a second node16, a second terminal of the second switch is connected to a fixed- voltage node 24, the first capacitor is disposed between the first node and the second node, and a third terminal of the first switch, a third terminal of the second switch, a third terminal of the third switch, and a third terminal of the fourth switch are respectively connected to the control circuit (via 34) and are separately controlled by the control circuit; and the third switch combination comprises a fifth switch S7 and an eighth switch S6, and the fourth switch combination comprises a sixth switch S5 and a seventh switch S8, wherein a first terminal of the fifth switch and a first terminal of the seventh switch are respectively connected to the output terminal of the power input circuit, a second terminal of the fifth switch and a first terminal of the sixth switch are respectively connected to a third node 30, a second terminal of the seventh switch and a first terminal of the eighth switch are respectively connected to a fourth node 28, a second terminal of the sixth switch is connected to the fixed-voltage node 24, the second capacitor is disposed between the third node and the fourth node, and a third terminal of the fifth switch, a third terminal of the sixth switch, a third terminal of the seventh switch, and a third terminal of the eighth switch are respectively connected to the control circuit (via 34) and are separately controlled by the control circuit as recited in claim 16.
A second terminal of the fourth switch and a second terminal of the eighth switch are respectively connected to a fifth node 22 as recited in claim 17.
The fifth node 22 is connected to the input terminal 22 of the power output circuit as recited in claim 18.
Note that little weight is given to separately claimed nodes and terminals that are all electrically the same point.  With reference to applicant's Fig. 3, for example, 21 and 31 are electrically the same point as are 23, 25 and 27.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (10,833,637) in view of Levesque et al. (8,854,019).
Khlat et al. Fig. 1 show a power output circuit comprising a ninth switch S10 and an inductor L1, wherein a first terminal of the inductor is connected to the fifth node 22 through the input terminal of the power output circuit, a second terminal of the inductor is connected to an output terminal 36 of the power output circuit, a first terminal of the ninth switch is connected to the fifth node through the input terminal of the power output circuit, a second terminal of the ninth switch is connected to the fixed-voltage node 24, and a third terminal of the ninth switch is connected to the control circuit (via 34) and is controlled by the control circuit 32 as recited in claim 19.  Khlat et al. do not appear to disclose a third capacitor arranged as recited in claim 19.  Levesque et al. Fig. 4 show an analogous circuit including an analogous pair of charge pump conversion branches and a power output circuit comprising an analogous inductor 46, ninth switch S10 and control circuit 60.  Further shown is a third capacitor 50 with a first terminal connected to the second terminal of the inductor and a second terminal connected to the fixed-voltage node 16 as recited in claim 19.  One of ordinary skill would intuitively recognize 50 as a simple filter capacitor which is routinely employed to stabilize the outputs of DC circuits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a filter capacitor such as 50 as taught by Levesque et al. to the circuit of Khlat et al. for the benefit of stabilizing the circuit's DC output (Levesque et al.; col 4, lns 61-62).  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 19 is obvious.
Note that little weight is given to separately claimed nodes and terminals that are all electrically the same point.  With reference to applicant's Fig. 3, for example, 21 and 31 are electrically the same point as are 23, 25 and 27.
Khlat et al. Fig. 1 show the control circuit 32 connected to the output terminal 36 of the power output circuit as recited in claim 20.  Khlat et al. do not appear to disclose a power conversion regulator and a driver controller arranged as recited in claim 20.  Control circuit 32 is an empty box without any explanation as to how the analog input Vcc_FB is translated to the digital outputs 34.  Levesque et al. Fig. 4 show an analogously arranged control circuit 60/62 comprising a power conversion regulator 62 and a driver controller 60 that are connected in series with each other, wherein a first terminal of the power conversion regulator is connected to the output terminal of the power output circuit, and a second terminal of the power conversion regulator is connected to the driver controller as recited in claim 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the control circuit as a power conversion regulator and a driver controller as taught by Levesque et al.  The Khlat et al. circuit's lack of a specific embodiment invites the combination.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 20 is obvious.
Note that little weight is given to separately claimed nodes and terminals that are all electrically the same point.  With reference to applicant's Fig. 3, for example, 21 and 31 are electrically the same point as are 23, 25 and 27.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (10,833,637) and Levesque et al. (8,854,019) and in further view of Khlat et al. (2021/0036604).
Khlat et al. '637 and Levesque et al. do not appear to specifically disclose two or more first-phase charge pump conversion branches and/or two or more second-phase charge pump conversion branches as recited in claim 21.  Khlat et al. '604 Fig. 2 show an analogous circuit including a first-phase charge pump conversion branch 56 and a parallel second-phase charge pump conversion branch 58.  Note that Khlat et al. '604 Figs. 4A, 4B and 5 show multiple independent modes of operation analogous to Khlat et al. '637 Fig. 2.  Both Khlat et al. references explicitly teach that two parallel branches are better than one.  For example, when operating in sync or parallel mode the two branches (as opposed to just one) can deliver greater bursts of output current.  See Khlat et al. '637 Fig. 2 (left) and Khlat et al. '604 Fig. 5.  When operating in phases or interleaved mode the two branches (as opposed to just one) can offer greater efficiencies.  See Khlat et al. '637 Fig. 2 (right) and Khlat et al. '604 Figs. 4A and 4B.  One of ordinary skill would reasonably surmise that the addition of still more parallel branches would be likely to further enhance the advantages noted above.  And, in fact, Khlat et al. '604 [0038] note that any number of first or second charge pump conversion branches are contemplated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Khlat et al. '637 or Examiner's combination of Khlat et al. '637 and Levesque et al. with two or more first-phase charge pump conversion branches and/or two or more second-phase charge pump conversion branches connected in parallel to each other as taught by Khlat et al. '604 for the benefit of further enhancing the circuit's output current capacity or further enhancing the circuit's efficiency depending on the selected mode.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 21 is obvious.
Examiner's combination includes all the features of claim 22 as similarly outlined in the rejection to claim 14 above.
Examiner's combination includes all the features of claim 23 as similarly outlined in the rejection to claim 17 above.
Examiner's combination includes all the features of claim 24 as similarly outlined in the rejection to claim 18 above.
Examiner's combination includes all the features of claim 25 as similarly outlined in the rejection to claim 19 above.
Examiner's combination includes all the features of claim 26 as similarly outlined in the rejection to claim 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849